In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2316 
SIKHS FOR JUSTICE, et al., 
                                                 Plaintiffs‐Appellants, 

                                   v. 

PARKASH SINGH BADAL, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
           No. 2:12‐cv‐00806‐LA — Lynn Adelman, Judge. 
                      ____________________ 

 ARGUED NOVEMBER 8, 2013 — DECIDED NOVEMBER 26, 2013 
              ____________________ 

   Before POSNER, ROVNER, and WILLIAMS, Circuit Judges. 
    POSNER, Circuit Judge. This appeal presents a single issue, 
which is whether the defendant was served with process; yet 
the  case  could  be  the  basis  for  a  novel  of  international  in‐
trigue. 
    Sikhism  is  an  Indian  religion.  Most  Sikhs  live  in  the 
northwestern Indian state of Punjab. The state’s highest offi‐
cial is its Chief Minister. Parkash Singh Badal, the defendant 
2                                                       No. 13‐2316 


in this case—a Sikh of course (all male Sikhs have “singh,” a 
derivative  of “simha,” the Sanskrit word for lion, as part of 
their names)—is that official, despite his advanced age (85). 
He has held the office intermittently since 1970 and continu‐
ously since 2007. 
    Sikhs for Justice (SFJ), a U.S.‐based human rights group, 
see  www.sikhsforjustice.org/?q=content/about‐us  (the  web‐
sites  cited  in  this  opinion  were  visited  on  November  25, 
2013),  accuse  Badal  of  being  responsible  for  overseeing  po‐
lice  and  other  security  personnel  implicated  in  extrajudicial 
killings  and  torture  in  Punjab,  in  violation  of  customary  in‐
ternational  law  and  the  Torture  Victim  Protection  Act  of 
1991, 28 U.S.C. § 1350 note, P.L. 102‐256, 106 Stat. 73 (1992). 
Joined  by  several  persons  who  claim  to  have  been  torture 
victims, SFJ filed this class action suit last year in the federal 
district  court  in  Milwaukee.  The  complaint  based  federal 
subject‐matter  jurisdiction  on  the  Alien  Tort  Statute,  28 
U.S.C.  § 1350,  which  confers  jurisdiction  over  “any  civil  ac‐
tion by an alien for a tort only, committed in violation of the 
law of nations or a treaty of the United States.” Whether that 
jurisdiction extends to a tort committed by a foreign official 
in  a  foreign  country  is  doubtful  in  light  of  the  Supreme 
Court’s recent decision in Kiobel v. Royal Dutch Petroleum Co., 
133  S.  Ct.  1659,  1669  (2013),  but  the  issue  has  not  been 
briefed  and  need  not  be  decided  if  the  district  judge  was 
right to dismiss the suit (as he did after an evidentiary hear‐
ing and some post‐hearing discovery) on the ground that the 
defendant had not been served with the complaint and as a 
result  the  district  court  had  not  acquired  personal  jurisdic‐
tion. See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583–85 
(1999). The plaintiffs contend in their appeal that the defen‐
dant  was  served,  or  alternatively  that  the  district  judge,  by 
No. 13‐2316                                                         3 


arbitrarily  refusing  to  give  them  more  time  to  gather  evi‐
dence  of  service,  improperly  prevented  them  from  proving 
that he was served. 
     Through news reports the plaintiffs had learned that the 
defendant was coming from India to Milwaukee to attend a 
wedding.  He  arrived  in the United States on August 7. The 
suit was filed the next day. Now it happened that six people 
had  been  killed  in  an  attack  on  a  Sikh  temple  in  Wisconsin 
two  days  earlier,  and  a  commemorative  meeting  had  been 
hurriedly scheduled to take  place at a high school in  a Mil‐
waukee suburb for the late afternoon of the ninth. The plain‐
tiffs  hoped  and  expected  that  the  defendant  would  attend 
the  event,  and  so  they  hired  a  process  server,  Christopher 
Kratochvil, to serve the defendant during it. They gave him 
a  photograph  of  the  defendant  to  help  Kratochvil  identify 
him, and Kratochvil also watched a video of the defendant. 
The  photograph  and  the  video  showed  a  tall,  thin,  elderly 
man with a long white beard and a mustache, wearing a tur‐
ban (mandatory for Sikh men) and eyeglasses. 
   Such a man was indeed present at the high school event, 
standing at the front of the room in which the meeting was 
about  to  begin.  Kratochvil  walked  up  to  him,  said,  “Excuse 
me,  Mr.  Singh  Badal,”  handed  him  the  summons  and  com‐
plaint, and hurried from the room without waiting for a re‐
sponse. According to Kratochvil the time was 4:50 p.m. 
    The  defendant  argues  that  he  was  never  served  during 
his visit to the United States; that he had not been at the high 
school on August 9 (he was there on August 10 for a larger 
event, related to the attack on the Sikhs, with Attorney Gen‐
eral Holder); that the supposed service of him was a case of 
mistaken  identity.  He  presented  evidence  in  the  district 
4                                                       No. 13‐2316 


court proceeding that the person who had been served was 
another  tall,  thin,  elderly  Sikh,  an  American  citizen  named 
Surinderpal Singh Kalra. Fluent in both English and Punjabi, 
Kalra was at the high school event on August 9 as an inter‐
preter.  He  was  sporting  eyeglasses,  a  turban,  a  long  white 
beard, and a mustache. He testified that he had received the 
service papers intended for the defendant while standing at 
the  front  of  the  room  waiting  for  the  meeting  to  begin,  but 
that he hadn’t understood their significance. He further testi‐
fied  that  he  had  lost  track  of  the  papers  and  thought  he’d 
simply left them on a table in the high school, and later for‐
got  about  them  altogether—but,  later  still,  had  discovered 
them  in  the  trunk  of  his  car  shortly  before  the  evidentiary 
hearing  in  this  case.  He  had  been  named  as  a  witness,  the 
defendant’s  lawyers  having  discovered  that  he  might  have 
been  handed  the  service  papers  by  the  process  server,  by 
mistake. 
    The  hearing  took  place  in  February  2013,  some  six 
months after the event at the high school. Kalra brought the 
service papers with  him to the hearing. That was some evi‐
dence  in  support of the  defendant’s argument  that the sup‐
posed service on him was a case of mistaken identity, and he 
presented more evidence of that. He had had a security de‐
tail, supplied by the State Department, during his visit to the 
United  States.  Members  of  the  detail  testified  that  they’d 
stuck  close  to  him  and  no  process  server  had  approached 
him.  The  security  detail  had  kept  a  running  account  of  his 
every  move  on  his  visit  to  Milwaukee;  and  not  only  was 
there no mention of a visit to the high school but there was a 
notation  that  Badal  had  arrived  at  Milwaukee’s  Boelter  Su‐
perStore  (a  fancy  store  selling  China  tableware  and  restau‐
rant       equipment,         see      “Boelter       SuperStore,” 
No. 13‐2316                                                            5 


http://boeltersuperstore.com) at 4:49 p.m., one minute before 
Kratochvil  allegedly  served  him,  and  had  left  the  store  at 
5:09  p.m.  after  ordering  some  $1,000  worth  of  equipment. 
The store is 17 miles from the high school. 
     Other  witnesses  testified  to  meeting  the  defendant  on 
April 9 at times that made it impossible for him to have been 
at  the  high  school  at  4:50  p.m.  The  plaintiffs  do  not  argue 
that  the  man  identified  at  the  Boelter  SuperStore  as  the  de‐
fendant  was  a  “body  double”  meant  to  fool  people  into 
thinking  the  defendant  was  there  when  actually  he  was  at 
the  high  school.  No  one  who  had  been  at  the  high  school 
event (attended by about 60 persons) testified to having seen 
the  defendant  there—except  Kratochvil,  the  process  server. 
He testified that the defendant was indeed the person whom 
he had served, as did his brother, who was with him and is 
also a process server though he didn’t participate in serving 
the man who Kratochvil insists was the defendant. A Justice 
Department handout listing the dignitaries who would par‐
ticipate  in  the  event  at  the  high  school  did  not  mention  the 
defendant. The district judge adjudged the defendant’s wit‐
nesses  “uniformly  credible,”  and  an  inference  of  credibility 
drawn by a judge from live testimony is entitled to consider‐
able deference by an appellate court. 
    True,  the  rule  in  the  federal  courts  is  that  a  process 
server’s  affidavit  of  service  is  entitled  to  a  presumption  of 
correctness  that  can  be  overcome  only  by  “strong  and  con‐
vincing”  evidence.  E.g.,  Relational,  LLC  v.  Hodges,  627  F.3d 
668,  672  (7th  Cir.  2010);  O’Brien  v.  R.J.  O’Brien  &  Associates, 
Inc., 998 F.2d 1394, 1398 (7th Cir. 1993); SEC v. Internet Solu‐
tions for Business Inc., 509 F.3d 1161, 1166 (9th Cir. 2007). That 
seems  an  odd  rule—a  holdover  from  the  era  in  which  only 
6                                                         No. 13‐2316 


U.S.  marshals  could  serve  process  in  federal  cases,  see 
O’Brien  v.  R.J.  O’Brien  &  Associates,  Inc.,  supra,  998  F.2d  at 
1398  n.  2  (now  anyone  who  is  at  least  18  years  old  can,  see 
Fed. R. Civ. P. 4(c)(2))—given how easy it must be for proc‐
ess servers to make mistakes. Cf. Note, “Kleeman v. Rheingold: 
There  Are  No  Small  Mistakes—A  Process  Server’s  Negli‐
gence  Leads  to  the  Creation  of  a  Nondelegable  Duty,”  15 
Pace L. Rev. 871 (1995). A process server doesn’t want to lin‐
ger in the presence of the person served, lest that person tear 
up the papers in the process server’s face or even punch him 
in  the  nose.  Recall  how  Kratochvil  fled  after  handing  Kalra 
(if  it  was  indeed  Kalra)  the  summons,  without  waiting  for 
him even to acknowledge the name—for Kratochvil had ad‐
dressed him by the defendant’s name, or rather the last two‐
thirds of the name. 
    But  this  is  not  the  right  case  in  which  to  reconsider  the 
rule  requiring  strong  and  convincing  evidence  (presumably 
this  formula  has  the  same  meaning  as  the  more  common 
“clear and convincing” evidence) to refute a process server’s 
identification.  For  the  district  judge  recited  and  applied  the 
rule,  yet  still  found  that  Kalra,  not  the  defendant,  had  been 
served.  What  makes  the  judge’s  finding  especially  convinc‐
ing  is  Kalra’s  resemblance  to  the  defendant,  as  seen  in  the 
photographs  in  the  appendix  to  this  opinion.  Not  that  the 
two men would be likely to be confused if they were stand‐
ing side by side. They are not identical twins. Badal is 2 or 3 
inches  taller  than  Kalra,  somewhat  heavier  looking,  and 
about 15 years older than Kalra.  
   Kratochvil  met  Kalra  just  before  Kalra’s  deposition  and 
swore that Kalra wasn’t the man he’d served. But Kratochvil 
had never seen the two together. Even eyewitness identifica‐
No. 13‐2316                                                            7 


tion,  we  now  know,  is  highly  fallible.  See,  e.g.,  Elizabeth  F. 
Loftus et al., Eyewitness Testimony: Civil and Criminal (4th ed. 
2007);  United  States  v.  Ford,  683  F.3d  761,  764–66  (7th  Cir. 
2012). Attempting to identify a person from a photo (as in a 
photo lineup) or brief video may be an even more common 
source of error. “Even with high quality video, matching to 
photographs  is  surprisingly  error‐prone.”  Peter  J.B.  Han‐
cock,  Vicki  Bruce  &  A.  Mike  Burton,  “Recognition  of  Unfa‐
miliar  Faces,”  4  Trends  in  Cognitive  Sciences  330,  334  (2000). 
One reason that is germane to this case is that when we look 
at a person we tend to focus unconsciously on the “outer fea‐
tures”  of  his  face,  such  as  hairstyle,  Stephen  C.  Want  et  al., 
“Recognizing People From the Inner or Outer Parts of Their 
Faces: Developmental Data Concerning ‘Unfamiliar’ Faces,” 
21  British  J.  Developmental  Psych.,  125,  133  (2003)—or,  one 
imagines, a turban—rather than giving equal weight to eve‐
rything we see in the face.  
    A related point is that people of one race sometimes have 
difficulty  perceiving  facial  differences  in  people  of  a  differ‐
ent race, David J. Kelly et al., “The Other‐Race Effect Devel‐
ops During Infancy: Evidence of Perceptual Narrowing,” 18 
Psychological  Sci.  1084,  1084  (2007);  Christian  A.  Meissner  & 
John  C.  Brigham,  “Thirty  Years  of  Investigating  the  Own‐
Race Bias in Memory for Faces: A Meta‐Analytic Review,” 7 
Psychology, Public Policy & Law 3, 5 (2001), or, we imagine, of 
a distinctive ethnicity visible in their appearance. Kratochvil 
is not an Indian, and not a Sikh. To the non‐Sikh the salient 
features of a Sikh man are abundant facial hair and a turban. 
If the man is elderly, the beard will be white. The photo that 
Kratochvil was carrying to enable him to spot the defendant 
showed  an  elderly  man  with  a  long  white  beard  and  a  tur‐
ban.  Kratochvil  had  been  told  that  the  man  in  the  photo 
8                                                      No. 13‐2316 


would  be  at  the  high  school,  presumably  in  a  place  of 
prominence  since  the  defendant  is  a  very  prominent  Sikh 
(even  if  hated  by  the  SFJ)—and  bingo,  at  the  head  of  the 
room Kratochvil sees a man who closely resembles the man 
in  the  photo.  And of  course one  does not  expect a photo  to 
look exactly the same as the subject in the flesh. So Kratochvil 
makes a beeline for him, hands him the papers, and flees be‐
fore the man  has a  chance to ask  him  what  is this all about 
and to tell him that by the way his name is not Badal. 
    The  plaintiffs  point  out  that  the  defendant  had  not  ap‐
peared  at  the  evidentiary  hearing  (he  was  back  in  India  by 
then)  or  even  submitted  an  affidavit  denying  having  been 
served; and that before the hearing, instead of placing Kalra 
in a witness room in the federal court all by himself, the de‐
fendant’s lawyer had placed him in a room in a nearby hotel 
together  with  members  of  the  defendant’s  entourage.  The 
plaintiffs  argue  that  the  purpose  was  to  intimidate  Kalra, 
hand him the service papers (for it is the plaintiffs’ belief that 
it was the defendant who had been served, that he had taken 
the service papers back with him to India after his brief visit 
to the United States and had then sent the papers back to the 
United  States  to  be  given  to  Kalra,  which  is  how  Kalra 
wound  up  possessing  them),  and  induce  him  by  means  of 
threats  to  testify  that  it  was  he  rather  than  the  defendant 
who had been served. Probably it would have taken threats 
to get Kalra to testify in support of the defendant, for he has 
spoken  in  public  of  his  support  for  Sikhs  for  Justice.  Al‐
though  the  plaintiffs  argue  that  he  might  fear  retaliation 
against his family in India if he crossed Badal, he testified at 
his deposition that he no longer has any family in India. 
No. 13‐2316                                                            9 


    Kalra  had  brought  the  service  papers  with  him  to  the 
hearing—he  had  been  served  with  them  and  they  were 
therefore in his possession—but he had also shown them to 
the  defendant’s  lawyers  the  day  before.  That  could  not  be 
construed  as  service  on  the  defendant.  If  handing  service 
papers  to  a  lawyer  counted  as  serving  them  on  his  client,  a 
suit could never be dismissed for lack of service—as soon as 
the defendant’s lawyer filed the motion to dismiss for want 
of service the plaintiff would serve the lawyer. And if service 
on  Badal’s  lawyer  were  construed  as  service  on  Badal,  it 
would be invalid because untimely. It took place more than 
120  days  after  the  suit  had  been  filed,  Fed.  R.  Civ.  P.  4(m), 
for  the  plaintiffs  never  requested,  let  alone  received,  an  ex‐
tension  of  the  time  within  which  they  had  to  serve  the  de‐
fendant. Nor did they attempt to serve him in India, as they 
might  have  been  able  to  do  under  the  Hague  Service  Con‐
vention, see Fed. R. Civ. P. 4(f); Status Table, Convention of 
15 November 1965 on the Service Abroad of Judicial and Ex‐
trajudicial Documents in Civil or Commercial Matters, Hague 
Conference  on  Private  International  Law,  www.hcch.net/
index_en.php?act=conventions.status&cid=17—and                       may 
now  be  attempting  to  do.  See  Bruce  Vielmetti,  “Sikhs  Up 
Reward to $20,000 to Serve Lawsuit; Defendant Punjab Offi‐
cial  Skips  Milwaukee  Visit,”  Milwaukee  Journal  Sentinel,  July 
12, 2013, www.jsonline.com/blogs/news/215110631.html. 
    There is no evidence to support the plaintiffs’ accusation 
of perjury and obstruction of justice. It would make a good 
tale of international intrigue, but is too unsubstantiated and 
implausible  to  counter  the  abundant  evidence  that  the  de‐
fendant was never at the high school on August 9 and there‐
fore was never served; for there is no suggestion that service 
was  attempted  on  him  at  any  other  time  or  place.  We  add 
10                                                     No. 13‐2316 


that  it  seems extremely unlikely that a high  official of a  na‐
tion friendly to the United States would attempt to obstruct 
justice in a U.S. court. 
    Nor  can  any  weight  be  given  to  the  fact  that  the  defen‐
dant did not return to the United States from India to testify 
in the district court proceeding, or even submit an affidavit. 
Had he submitted an affidavit the plaintiffs would have in‐
sisted  on  their  right  to  cross‐examine  him.  And  had  he  re‐
turned  to  Milwaukee  to  testify  or  be  cross‐examined  he 
would  have  been  dignifying  a  suit  accusing  him  of  crimes 
against  humanity,  and  such  a  suit  might  have  undermined 
his  high  official  status  in  India.  And  doubtless  he  would 
have  been  served  with  process  in  a  new  suit.  SFJ  “has  of‐
fered  a  $10,000  bonus  to  whichever  of  three  professional 
process  service  firms  can  successfully  serve  Badal  and  his 
son  the  new  summons  and  complaint.”  Bruce  Vielmetti, 
“Sikhs  for  Justice  Offer  $10,000  for  Anyone  Who  Can  Serve 
Lawsuit on Indian Official,” Milwaukee Journal Sentinel, June 
28,  2013,  www.jsonline.com/blogs/news/213549841.html. 
Badal and his son (who is also his deputy) were planning a 
return  visit  to  Milwaukee.  But  “perhaps  fearing  aggressive 
process  servers  motivated  by  the  large  cash  bounty,  the 
Badals cancelled their trip.” Vielmetti, “Sikhs Up Reward to 
$20,000  to  Serve  Lawsuit;  Defendant  Punjab  Official  Skips 
Milwaukee Visit,” supra. It is noteworthy that the three con‐
testants for the now‐$20,000 bounty do not include Kratoch‐
vil. 
   The  plaintiffs  insinuate  that  the  defendant’s  State  De‐
partment security team was complicit  in  the  alleged  service 
fraud, though they do not assign a motive (such as protect‐
ing  our  good  relations  with  India  by  squelching  a  lawsuit 
No. 13‐2316                                                          11 


against a high Indian official). They point out that the agent 
heading  the  team  accosted  process  server  Kratochvil  at  his 
home  and  badgered  him  to  sign  an  affidavit  stating  that  if 
the defendant had never been at the high school on August 
9,  then  he  had  not  served  the  defendant.  On  its  face  this  is 
equivalent to saying 2 + 2 = 4, or saying if this is B, it is not A; 
it is the statement of a logical relation, rather than an obser‐
vation. But maybe the agent’s purpose was to negate any in‐
ference  that  Kratochvil  might  have  served  the  defendant  at 
some other time during the latter’s visit to Milwaukee. Still, 
the agent’s demanding an affidavit from Kratochvil was dis‐
tinctly  odd,  as  opposed  to  the  defendant’s  lawyer  deposing 
him. The government—the agent’s employer—wasn’t even a 
party to the lawsuit. Maybe the agent felt that it would be a 
black mark  against him if the foreign official whom he  was 
escorting had been served with a complaint. No matter; the 
irregularity of the agent’s conduct has no bearing on whom 
Kratochvil served. 
    The plaintiffs complain that they were not given enough 
time  to  prove  that  the  defendant  had  been  served.  Remem‐
ber  that  the  suit  had  been  filed  on  August  8,  2012,  and  ser‐
vice attempted the next day. The evidentiary hearing to de‐
termine  whether  the  defendant  had  been  served  was  not 
held until February 21, 2013, six and a half months later. So 
the plaintiffs had plenty of time in which to conduct discov‐
ery.  And  at  the  end  of  the  hearing  the  judge  granted  the 
plaintiffs’  request  to  be  allowed  another  month  to  conduct 
additional  discovery.  When  that  month  was  up  they  asked 
for  an  additional  month,  and  this  time  the  judge  refused 
(with  the  exception  of  allowing  service  of  an  interrogatory 
dealing with a peripheral issue). 
12                                                        No. 13‐2316 


    The plaintiffs are particularly wroth at the judge’s refusal 
to  give  them  more  time  to  depose  a  man  named  Harpreet 
Singh  Mokha,  a  Justice  Department  employee  who—Kalra 
had testified at his March 11, 2013, deposition—had invited 
him  to  interpret  at  the  high  school  event.  The  plaintiffs 
hoped that Mokha would testify that he had been with Kalra 
during  the  event  and  hadn’t  seen  anyone  try  to  serve  him. 
The  judge  denied  the  plaintiffs’  request  to  give  them  more 
time  to  explore  the  matter  because  “the  court  has  already 
heard testimony from Kalra himself and there is no reason to 
believe Mokha would have anything to add.” That was not a 
good  ground  for denying  the  plaintiffs’ request, given  their 
theory  that  Kalra  was  lying  about  having  been  served  and 
their  contention  that  they  first  learned  about  “the  impor‐
tance of Mr. Mokha” at Kalra’s deposition on March 11. The 
one‐month  discovery  extension  previously  granted  by  the 
district judge expired on March 22. So they had only 11 days 
in which to arrange for and conduct a deposition of Mokha, 
and that was not enough time. 
   But there was a better ground that the judge could have 
given for his ruling but did not: Kalra had not testified at his 
deposition  that Mokha, or anyone  else, was  near him  when 
he was served. 
    Anyway,  testimony  by  Mokha  that  Kalra  had  not  been 
the  person  served,  or  disbelief  in  Kalra’s  testimony  that  he 
had  been  served,  could  not  have helped the plaintiffs’  case. 
Kratochvil was positive that he had served the defendant at 
the high school commemorative event, and the plaintiffs in‐
sist  that  he  was  correct.  He  did  not  testify  that  he’d  served 
the defendant somewhere else as well; nor did the plaintiffs 
present  any  evidence  that  the  defendant  was  served  some‐
No. 13‐2316                                                        13 


where else. It was the high school or nowhere. The plaintiffs 
do not suggest that Mokha would have testified that he had 
seen  the  defendant  served,  only  that  he  had  not  seen  Kalra 
served; remember, no credible evidence places the defendant 
in the high school at 4:50 p.m. Even if Kalra had made up the 
story  about  being  served,  there  would  still  be  no  evidence 
that the defendant had been served at the high school or an‐
ywhere else. 
    The  plaintiffs  also  complain  that  they  needed  the  addi‐
tional month of discovery to determine whether it was true, 
as they had just learned from an employee of the Boelter Su‐
perStore,  that  the  store’s  video  surveillance  camera,  which 
would  have  captured  the  defendant  on  video  had  he  been 
there as claimed, had recorded over that day’s digital video 
recording.  (Previously  they’d  been  told  by  the  store  that  its 
video  recording  system  hadn’t  been  working  on  the  day  of 
the  defendant’s  visit.)  But  if  recorded  over,  the  video  re‐
cording  could  cast  no  light  on  whether  the  defendant  had 
been in the store at a time when the plaintiffs claim he was 
elsewhere.  The  plaintiffs  wanted  to  question  a  specialist  in 
information  technology  about  the  recording  over.  But  they 
did  not  explain  to  the  judge  what  they  thought  such  a  spe‐
cialist  could  have  contributed.  The  judge  was  reluctant  to 
allow  the  litigation  to  drag  on  for  the  sake  of  a  desperate 
quest, of indefinite length, for additional evidence. 
   The  plaintiffs  also  wanted  additional  time  to  try  to  find 
photos or videos taken at the high school event on August 9 
that might prove that the defendant had been there after all. 
But  they  had  been  told  months  earlier  that  the  defendant 
denied  having  attended  the  event,  and  they  don’t  explain 
14                                                       No. 13‐2316 


why they needed more time to obtain the photographic and 
video evidence that they hoped would refute the denial. 
    Another reason they gave for wanting more time for dis‐
covery  was  that  they  wanted  to  see  the  affidavit  that  Kra‐
tochvil had signed. They were told that to obtain the affida‐
vit  from  the  State  Department  (which  had  it)  they  would 
have  to  subpoena  it.  We  learned  at  the  oral  argument  that 
the  plaintiffs  had  obtained  the  affidavit.  It  must  not  have 
been very helpful to them, for they don’t mention it in their 
briefs. 
     Still, since the issue of service was critical to the suit, and 
an additional thirty days for discovery would not have been 
a  significant  delay,  it  would  have  been  reasonable  for  the 
judge to have granted the plaintiffs’ request. But his refusal 
to do so was not reversible error. We are reluctant to become 
enmeshed  in  challenges  to  a  district  court’s  management  of 
pretrial  discovery—especially  a  challenge  complaining  that 
the district judge imposed deadlines that were too tight; for 
the greater problem in the management of pretrial discovery 
is  the  common  failure  to  impose  tight  deadlines.  And  the 
plaintiffs  did  drag  their  feet  in  the  conduct  of  pretrial  dis‐
covery. But above all, and with due regard for the possibility 
that  the  plaintiffs  would  have  obtained  additional  evidence 
had they had an additional month to conduct discovery, the 
evidence  of  mistaken  identity  is  compelling—indeed  over‐
whelming.  Another  30  days  for  discovery  (the  plaintiffs  do 
not argue that the judge should have given them even more 
time than that) would not have tilted the balance of the evi‐
dence in the plaintiffs’ favor. 
   There  is  a  final  procedural  point  to  note.  Ordinarily  a 
dismissal for want of personal jurisdiction as a result of im‐
No. 13‐2316                                                          15 


proper service is without prejudice, leaving the plaintiff free 
to  refile  the  suit  and  seek  to  serve  the  refiled  complaint  on 
the defendant. Yet the plaintiffs’ opening brief states, though 
without  elaboration  or  any  citation  to  the  record,  that  their 
suit  was  dismissed  with  prejudice.  The  judgment  order  in 
this case states: “IT IS ORDERED AND ADJUDGED that this 
case is DISMISSED.” Ordinarily such an order operates as an 
adjudication on the merits, Fed. R. Civ. P. 41(b), and is there‐
fore with  prejudice. But  the rule  has  an exception for  a dis‐
missal for “lack of jurisdiction,” and this includes a dismissal 
for lack of personal jurisdiction. See, e.g., Intera Corp. v. Hen‐
derson, 428 F.3d 605, 620–21 (6th Cir. 2005). For without per‐
sonal  jurisdiction,  a  court  has  no  authority  to  adjudicate  a 
case on the merits. Probably, therefore, the statement in the 
brief  is  a  mistake.  But  that’s  something  to  be  considered  if 
and when the plaintiffs refile the suit. 
                                                            AFFIRMED. 
16                                           No. 13‐2316 


      APPENDIX: PHOTOGRAPHS OF BADAL AND KALRA 
                           




                                          
                 Parkash Singh Badal 
No. 13‐2316                                   17 




                                           
               Surinderpal Singh Kalra